Shaw, C. J.
The successive statutes for the relief of insolvent debtors, and a more equal distribution of their effects, being avowedly made in amendment of the original act of 1838, they must be construed together, as statutes in pari materia, and must be so construed, if practicable, as to constitute one entire and harmonious system of regulations. The St. of 1844, c. 178, is entitled an act in further addition to the original act. It provides, § 9, that in addition to the causes enumerated in the original act, in which proceedings may be commenced by creditors against the will of the debtor, certain other causes stated shall be deemed sufficient, upon which any creditor may by petition apply, &c., as in the original act. It then adds, “ and thereupon the judge of probate or master in chancery, after notice of the presentment of the petition, given to the debtor, &c., if the facts set forth in the petition shall appear to be true, shall issue his warrant.” The question is, whether this clause requires notice to the debtor, when the cause for proceeding is one of those enumerated in the old statute, which did not require notice before issuing the warrant. The question is not without difficulty. But, taking the two statutes together and believing that the legis*462lature intended that the proceedings should be uniform and alike in all similar cases, and there being no apparent reason why previous notice should be given in one case and not in the other, the court are of opinion, that when the St. of 1844 refers to certain cases in which the creditors may proceed adversely, and then adds certain others of a like kind, they are all to be taken as a class ; and then, when it is directed that notice shall be first given, such direction applies to the whole class, and not to the additional causes only. The court are therefore of opinion that the warrant in this case issued prematurely ; that the master had not jurisdiction ; and that the injunction to stay all proceedings must be made perpetual